Waterman, J. This action was begun before a justice of the peace; after trial and judgment there it was appealed to the Superior Court, and a trial de novo was heard; from the judgment of that court this appeal is prosecuted. The case was one in which there was a dispute as to the facts", and it is because it is insisted that the jury came to a wrong conclusion as to the facts, that we are asked to reverse the judgment below. We are by no means sure that appellee should have had a finding in his favor, but we see no sufficient reason for overturning the verdict of the jury, and the judgment of the court is therefore affirmed. Judgment affirmed.